ITEMID: 001-100099
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF KOPYLOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 3
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: 6. The applicant was born in 1967 and lives in Lipetsk.
7. On 22 January 2001 at about noon the applicant was arrested and escorted to the Interior Department of the Lipetsk Region. It appears from a report by the arresting police officer that the applicant had been arrested on 22 January 2001 on suspicion of drug trafficking. However, no drug-related charges were ever brought against him. According to the applicant, he was told that he was suspected of murdering a policeman. He denied any involvement.
8. In the evening of the same day the applicant was transferred to Dolgorukovskoe police station, of the Lipetsk Region, where he was beaten up by Mr Gerasimov (the head of the police station) and Mr Abakumov (the head of the Investigations department). According to the applicant, they slapped and kicked him in the head, trunk and solar plexus. They forced him to kneel down in front of a picture of the murdered policeman and to apologise for killing him. They undressed him and threatened to rape him. Mr Gerasimov smacked his hands over the applicant's ears. He lost consciousness and was handed over to the police officers Mr Kondratov and Mr Trubitsyn, who continued the beatings. They tied his hands behind his back with a rope and hung him down, then put a gas-mask on him and blocked the air vent.
9. At about midnight the applicant was placed in a punishment cell at the police station.
10. On 23 January 2001 the applicant was formally detained and questioned. He denied his guilt and signed an undertaking not to leave the town. However, instead of being released, he was again placed in a cell at Dolgorukovskoe police station. It is apparent from the register of detainees at the police station that the applicant was held there from 23 to 26 January 2001.
11. According to the applicant, during his detention at Dolgorukovskoe police station he was repeatedly beaten up by Mr Lukin (the head of the public safety department), Mr Abakumov, Mr Gerasimov and Mr Butsan (a deputy head of the police station). He was also punched by the police officers Mr Kondratov, Mr Trubitsyn, Mr Alyabyev, Mr Panteleyev and Mr Savvin. They slapped and kicked him in the head, back, stomach, kidneys and liver, hit his eyes with their fingers, smacked their hands over his ears and spat at him. They threatened to rape and kill him. They put a gas-mask on him and blocked the vent, and forced him to inhale cigarette smoke.
12. On 26 January 2001 the applicant was formally remanded in custody on suspicion of murder. He was then transferred to Volovskoe police station of the Lipetsk Region, where he remained until 28 January 2001. He was questioned by Mr Shubin, who threatened to beat him up if he did not confess to the murder.
13. On 28 January 2001 the applicant was taken back to Dolgorukovskoe police station. He stated that every day from 28 to 31 January 2001 he had been severely beaten up by the same policemen as before. Mr Alyabyev, Mr Lukin and Mr Kavyrshin administered electric shocks to various parts of his body through wires connected to a dynamo and insisted that he should refuse legal assistance and confess. The applicant lost consciousness several times. An investigator from the prosecutor's office of the Lipetsk Region, Mr Andreyev, witnessed the ill-treatment.
14. On 29 January 2001 the applicant had a talk with Mr Ibiyev, an investigator from the prosecutor's office of the Lipetsk Region in charge of the inquiry into the policeman's murder. Mr Ibiyev allegedly urged him to confess and threatened that beatings would continue until the confession was made.
15. On 30 January 2001 the applicant confessed to the murder and his confession was videotaped. Before the videotaping, the police officer Ms Karavayeva put make-up on his face to conceal the bruises.
16. On 31 January 2001 the applicant was charged with murdering the policeman. He repeated his confession to the investigator Mr Ibiyev. Before being questioned he made a handwritten statement that he did not require legal assistance.
17. On 2 February 2001 the applicant was transferred to detention facility no. YuU-323/T-2 in the town of Yelets in the Lipetsk Region (“the Yelets detention facility”). On that day he had a meeting with counsel retained by his mother. Counsel saw bruises and abrasions on his face and body.
18. From 9 to 17 February and from 29 March to 7 April, the applicant was held at Dolgorukovskoe police station. According to the applicant, he was repeatedly beaten up by the same policemen as before. They tied him up, wrapped him up in a mattress, put him on the floor and jumped on him. They hit his feet with rubber truncheons, punched and kicked him, and smacked their hands over his ears. They pointed a gun at him and threatened to rape him. They put a gas-mask on him and blocked the vent. They also tortured him with electricity.
19. On 16 May 2001 the murder charge against the applicant was dropped because he had retracted his confession and there was no other evidence against him.
20. On 15 January 2002 the Lipetsk Regional Court convicted another person for the policeman's murder.
21. It appears from certificates issued by a deputy head of the Yelets detention facility and by a doctor of the same facility that the applicant arrived there on 5 February 2001. There were bruises around his eyes and crusted abrasions on his wrists. The applicant complained of a headache. He was examined by a neurologist, who found no traces of craniocerebral injury. However, he was given treatment for “a prior craniocerebral injury”, allegedly received in 1984.
22. On 6 February 2001 the applicant was examined by a medical expert, Mr Yermakov. It was recorded in his report that the applicant had bruises around his eyes, a bruise on his trunk, a bruise on his left hip, and crusted abrasions on his wrists. Mr Yermakov found that those injures had been inflicted more than two weeks before. However, he subsequently stated to the investigator that his assessment had been mistaken and that the injuries had in fact been received less than two weeks before the examination.
23. On 21 February 2001 the applicant was diagnosed with otitis (an inflammation of the internal or external ear, usually caused by bacteria or trauma).
24. On 28 February 2001 the applicant was X-rayed. No traces of posttraumatic bone deformation were detected.
25. On 21 March 2001 the applicant was examined by a panel of psychiatrists who concluded that he was mentally sane.
26. The applicant repeatedly complained about aching feet. On 20 April, 20 June and 16 July 2001 a surgeon examined his feet and found no posttraumatic pathology. However, on 13 and 18 June 2006 doctors detected podoedema (swelling of the feet and ankles) and depigmentation of his feet.
27. In June 2001 the applicant was diagnosed with chronic posttraumatic arachnoiditis (pain disorder, caused by the inflammation of one of the membranes of the spinal cord).
28. In June and July 2001 he repeatedly complained about headaches, nausea, dizziness, general weakness and recurring loss of consciousness. A neurologist found that he was suffering from the after-effects of repeated craniocerebral injuries and brain concussion.
29. On 28 August 2001 he was diagnosed with cerebral oedema (an excess accumulation of water in the brain as a result of, among other things, head injury) and post-traumatic deformation of two left ribs.
30. On 1 November 2001 he was examined by a psychiatrist who diagnosed post-traumatic asthenoneurotic syndrome (tics).
31. On 12 February 2002 the applicant was diagnosed with obliterating endoarthritis (inflammation of and damage to bone joints caused by strains or injuries) and neuropathy of the feet (a disease affecting the nervous system caused by infection, repeated trauma or acute trauma).
32. On 18 March 2002 medical experts of the Lipetsk Regional Department of the Ministry of Health returned the following findings on the basis of the applicant's medical records:
- the injuries described in the medical report of 6 February 2001 had been caused 8 to 12 days before the examination of the bruises, and 3 to 7 days before the examination of the abrasions. The injuries could have been inflicted under the circumstances described by the applicant;
- it is not possible to establish with certainty whether the applicant had sustained a craniocerebral injury on 24 January 2001.
33. On 7 May 2002 the applicant was diagnosed with left-side hearing impairment.
34. On 31 May 2002 a panel of psychiatrists of the Lipetsk Regional psychiatric hospital examined the applicant and concluded that prior to the arrest he had been in good health. In the course of the investigation and detention he had developed a post-traumatic stress disorder which took a chronic form. The organic personality change and paranoid personality disorder could have been caused by ill-treatment inflicted on him between 22 January and 1 July 2001.
35. On 29 October 2002 the applicant was examined by a panel of psychiatrists of the Serbskiy State Scientific Institute of Social and Forensic Psychiatry in Moscow. The psychiatrists confirmed the findings of the examination of 31 May 2002 and stated that the applicant's psychiatric disorder had been the result of a brain trauma in April 2001. They recommended that the applicant undergo psychiatric treatment.
36. On the same day the applicant was examined by a surgeon who diagnosed him with post-traumatic arthritis of both feet. A neurologist concluded that he was suffering from the after-effects of repeated craniocerebral injuries and from post-traumatic encephalopathy (a brain disease).
37. It is recorded in a certificate of 22 November 2003 that the applicant was suffering from left-side deafness and right-side hearing impairment.
38. In 2004 the applicant was granted disability status and a pension.
39. According to a certificate of 2 July 2007 by Dr M., the psychiatrist treating the applicant, the applicant still suffers from psychiatric disorders. He visits a psychiatrist twice a month and receives psychoactive drugs in large doses. However, despite the intensive treatment, his psychiatric condition is continuing to deteriorate.
40. On 26 February 2008 a panel of psychiatrists from the Serbskiy State Scientific Institute of Social and Forensic Psychiatry in Moscow found that since 2001 the applicant had been suffering from a post-traumatic paranoid personality disorder. That disorder was so severe and lengthy that it could be defined as chronic. They concluded that he needed in-patient psychiatric treatment.
41. Starting from the beginning of February and until April 2001 the applicant and his counsel filed many complaints about the ill-treatment with the town and regional prosecutors and with the Prosecutor General of the Russian Federation. The applicant described in detail the treatment to which he had been subjected, named the police officers of Dolgorukovskoe police station implicated in the ill-treatment and asked to be examined by a medical expert with a view to noting his injuries. He asked the prosecutor's office to initiate criminal proceedings against the police officers.
42. On 5 June 2001 the applicant's complaints were sent by the prosecutor's office of the Lipetsk Region to the investigator Mr Ibiyev who was asked to carry out a preliminary inquiry. However, the applicant's complaints were subsequently referred to the prosecutor's office of Yelets.
43. The prosecutor's office of Yelets questioned three of the police officers named by the applicant. They testified that the applicant had not been subjected to any ill-treatment. On 6 July 2001 the prosecutor's office of Yelets refused to initiate criminal proceedings against the police officers. That decision was set aside by the prosecutor's office of the Lipetsk Region and an additional inquiry was conducted. In particular, the periods of the applicant's time in Dolgorukovskoe police station were established, several police officers and the investigator Mr Ibiyev were questioned and a medical examination of the applicant was performed.
44. On 14 September 2001 the prosecutor's office of Yelets again refused to initiate criminal proceedings.
45. On 11 October 2001 the prosecutor's office of the Lipetsk Region reversed the decision of 14 September 2001, finding that the inquiry had been incomplete. In particular, the prosecutor's office of Yelets had not established whether the applicant had been in good health before the arrest and whether the arrest had been lawful. It had overlooked the evidence which supported the applicant's allegations of ill-treatment, namely his confession to the murder, later retracted, and the medical report stating his injuries.
46. On the same day the prosecutor's office of the Lipetsk Region opened criminal proceedings against the police officers of Dolgorukovskoe police station. The applicant was granted victim status.
47. On 3 November 2001 two police officers were questioned about the circumstances of the applicant's arrest. It appears that no further action was taken until January 2002.
48. On 23 January 2002 the investigator commissioned a medical examination of the applicant. The examination was performed by experts of the Lipetsk Regional Department of the Ministry of Health on the basis of the applicant's medical documents. It was completed on 18 March 2002. The experts established that the applicant's injuries could have been inflicted under the circumstances described by him.
49. In reply to the applicant's complaints about delays in the investigation, on 12 April 2002 the office of the Prosecutor General ordered that the investigation be sped up.
50. In May 2002 the applicant's cellmates from Dolgorukovskoe police station were questioned. They testified that the applicant had been extremely frightened, complained about ill-treatment, and fainted several times. They had seen marks of beatings on his body.
51. On 4 June 2002 the applicant was questioned about the circumstances of his arrest and ill-treatment.
52. On 11 August 2002 the prosecutor's office of the Lipetsk Region discontinued the criminal proceedings against the police officers of Dolgorukovskoe police station. On 18 October 2002 the office of the Prosecutor General annulled that decision and ordered that the criminal proceedings be resumed.
53. On 24 December 2002 a police officer from the Dolgorukovskoe police station who had escorted the applicant to the questionings in January 2001 stated that he had seen bruises around his eyes.
54. On 9 January 2003 the investigator Mr Ibiyev was questioned. He denied any involvement in the ill-treatment.
55. On 28 April 2003 counsel for the applicant testified that he had represented the applicant since January 2001, that he had not been allowed to visit him until February 2001, and that he had seen marks of beatings on his face and body.
56. On 16 May 2003 the police officers of Dolgorukovskoe police station, Mr Abakumov, Mr Kondratov, Mr Trubitsyn and Mr Lukin, were charged with abuse of office associated with the use of violence and weapons and entailing serious consequences, an offence under Article 286 § 3 (a, b, c) of the Criminal Code.
57. On 16 July 2003 the applicant was questioned for the second time about the ill-treatment.
58. On 28 August 2003 the applicant was informed that the investigation was complete. He was invited to study the case file.
59. The applicant complained to the prosecutor's office of the Lipetsk Region that the scope of the investigation had been insufficient. In particular, the prosecutor's office had not brought charges against the police officers Mr Butsan, Mr Gerasimov and Mr Savvin, who had ill-treated him, and the investigators Mr Andreyev and Mr Ibiyev, who had forged evidence and forced him to confess to the murder.
60. On 28 November 2003 the prosecutor's office of the Lipetsk Region rejected the applicant's complaints, finding that there had not been sufficient evidence for prosecuting Mr Butsan, Mr Gerasimov, and Mr Savvin, and that disciplinary proceedings against Mr Andreyev and Mr Ibiyev had in the meantime become time-barred.
61. On an unspecified date the investigation was resumed and additional enquiries were conducted.
62. On 11 March 2004 an identification parade was held. The applicant identified Ms Karavayeva, who had put make-up on his face before the videotaping of his confession in January 2001.
63. On 18 March 2004 the applicant was taken to Dolgorukovskoe police station where he pointed out the cells in which he had been detained, and the rooms in which he had been beaten.
64. On 25 March and 26 April 2004 further identification parades were held. The applicant recognised Mr Alyabyev and Mr Savvin as the officers who had beaten him and tortured him with electricity.
65. On 7 and 13 April 2004 further interviews with the applicant were held.
66. On 29 and 30 April and 5 May 2004 Mr Kondratov, Mr Abakumov, Mr Panteleyev, Mr Alyabyev, Mr Kovyrshin, Mr Butsan, Mr Lukin, Mr Trubitsyn, Mr Savvin and Mr Gerasimov were charged with abuse of office associated with the use of violence and weapons and entailing serious consequences, an offence under Article 286 § 3 (a, b, c) of the Criminal Code.
67. On 31 May 2004 the applicant was informed that the investigation had been completed and was invited to study the case file. However, on an unspecified date the investigation was resumed.
68. On 15 September 2004 a deputy Prosecutor General of the Russian Federation ordered that the investigation be continued until 10 January 2005.
69. The applicant challenged before a court the refusal by the prosecutor's office of the Lipetsk Region to bring charges against the investigators from that prosecutor's office, Mr Andreyev and Mr Ibiyev, who had unlawfully arrested him, forged evidence against him and forced him to confess, and against the medical expert Mr Yermakov, who had examined him on 6 February 2001 and had falsely stated that his injuries had been inflicted prior to the arrest.
70. On 9 November 2004 the Lipetsk Regional Court rejected the applicant's complaints in the final instance. It held that an internal inquiry had been conducted and that no grounds for prosecuting Mr Andreyev, Mr Ibiyev or Mr Yermakov had been established.
71. On 18 February 2005 the criminal case against the police officers of Dolgorukovskoe police station was committed for trial before the Yelets Town Court of the Lipetsk Region.
72. The trial started on 28 March 2005. The defendants pleaded not guilty and refused to testify.
73. The trial court heard the applicant and numerous witnesses and examined medical evidence.
74. On 28 December 2007 the Yelets Town Court convicted the defendants as charged. It found it to be established that between 22 January and 7 April 2001 the defendants had repeatedly ill-treated the applicant by punching and kicking him and hitting his heels with truncheons, by subjecting him to electric shocks, by putting a gas-mask on him and closing the air vent or forcing him to inhale cigarette smoke through the vent, by tying his hands behind his back and suspending him in the air by means of a rope, by jumping on his chest and stomach, by pointing their guns at him and threatening to shoot him, by strangling him, by threatening to rape him, by spitting at him and by forcing him to undress and kneel in front of a photograph of the policeman of whose murder he had been suspected and apologise for killing him. The use of force had been aimed at driving the applicant into submission and making him confess to criminal offences. As a result of the ill-treatment the applicant had received the following injuries: numerous bruises and abrasions, a rib fracture, a deformation of the left shoulder-blade and feet trauma ultimately resulting in polyarthritis with degenerative-dystrophic changes and functional impairment in both feet. Moreover, the applicant had developed a chronic post-traumatic psychiatric disorder as a consequence of the ill-treatment. The court sentenced the defendants to imprisonment ranging from four years to five years and eight months with a subsequent three-year prohibition on serving in law-enforcement agencies. On the same day the defendants were taken into custody.
75. On 2 June 2008 the Lipetsk Regional Court upheld the conviction on appeal but decided to commute the sentences. It noted that some of the defendants had been awarded medals for excellent police service and that all of them had positive references from their superiors. The court therefore considered that it was possible to give them sentences below the statutory minimum. It sentenced six defendants to imprisonment ranging from two years and six months to three years and three months. The remaining four defendants were sentenced to imprisonment ranging from one year and six months to two years and six months, but their sentences were suspended and they were placed on probation for two years. Those four defendants were immediately released.
76. In 2005 the applicant and his mother sued the Ministry of Finance, the Interior Ministry, and the police officers of Dolgorukovskoe police station for compensation in respect of pecuniary and non-pecuniary damage caused by the applicant's ill-treatment. They claimed 15,000,000 Russian roubles (RUB) in respect of non-pecuniary damage and RUB 207,559 in respect of pecuniary damage. The claim for pecuniary damage included the costs of the applicant's medical treatment and of the food brought to the detention facility by his mother, as well as travel and postal expenses and legal fees.
77. On 6 October 2008 the Sovetskiy District Court of Lipetsk allowed the claim in part. The court noted that the fact of the applicant's ill-treatment by the police officers of Dolgorukovskoe police station had been established by the final judgment in the criminal proceedings against those officers. In particular, it had been established that between 22 January and 7 April 2001 the applicant had been repeatedly subjected to severe beatings and electric shocks, gas-mask torture, hanging in the air by means of a rope attached to the wrists, and threats of rape and murder, and had been spat at and forced to apologise on his knees for killing a policeman. As a result of the ill-treatment he had suffered considerable pain and humiliation, had received serious injuries, in particular rib fracture and deformation of his feet, and had developed a chronic psychiatric disorder. His health had been seriously undermined and he had become disabled. He had moreover been forced to confess to a crime which he had not committed. The court found that the applicant had been subjected to ill-treatment contrary to Article 3 of the Convention and awarded him compensation in respect of non-pecuniary damage in the amount of RUB 450,000 (about 12,500 euros (EUR)) against the Ministry of Finance. It found that the applicant's mother had also suffered distress and frustration as a result of her son's ill-treatment and awarded her RUB 35,000 against the Ministry of Finance. It further awarded the applicant's mother RUB 573.88 (about EUR 16) in respect of medical expenses. It however rejected the remainder of the claim for pecuniary damage as it had not been supported by documents.
78. On 17 November 2008 the Lipetsk Regional Court examined the case on appeal. It found that the amount awarded to the applicant in compensation had been adequate, given the very serious injuries he had sustained as a result of the ill-treatment, and in particular, brain oedema, post-traumatic displacement of two ribs, post-traumatic hearing impairment, deformation of both feet and shoulder-blade deformation, as well as posttraumatic encephalopathy (general brain dysfunction) and psychiatric disorder. It also upheld the award of the medical expenses. It however quashed the award in respect of non-pecuniary damage to the applicant's mother, finding that she had not personally suffered any ill-treatment.
79. On 28 March 2001 the applicant was charged with robbery. On 26 September 2001 additional charges of several counts of robbery, theft and unlawful possession of firearms were brought against him.
80. On 12 April 2002 the Lipetsk Regional Court ordered the applicant's in-patient psychiatric examination. On 31 May 2002 a panel of psychiatrists of the Lipetsk Regional psychiatric hospital found that the applicant was suffering from post-traumatic stress disorder. In view of his medical condition, his participation in the court hearings was considered inadvisable. The applicant needed in-patient psychiatric treatment.
81. On 27 June 2002 the applicant and four co-defendants were escorted to the Lipetsk Regional Court for a hearing. After the defendants refused to go into the courtroom, the presiding judge ordered that they be brought in by force. The defendants were informed of the judge's order and agreed to proceed to the courtroom. They were handcuffed and started to mount the stairs.
82. It appears from the reports of the escorts that on the stairs one of the defendants, Mr P., suddenly ran in the direction of the toilets, while the other defendants attacked the escorts. The escorts beat the defendants with rubber truncheons and managed to suppress the attack and to bring the defendants into the courtroom.
83. According to the applicant's mother, she and the relatives of the other defendants were waiting in the hall for the beginning of the hearing. She saw the escorts hitting the applicant and his co-defendants with truncheons while they were mounting the stairs. The applicant fell on the handrail and one of the escorts slapped and kicked him many times. The applicant fainted. He was dragged by the escorts across the floor into the cage inside the courtroom. She called an ambulance.
84. The ambulance doctors examined the applicant and concluded that he had had an epileptic fit. He was taken to Lipetsk hospital no. 4 for treatment.
85. It can be seen from a certificate issued on the same day by the head of Lipetsk hospital no. 4 that the diagnosis of an epileptic fit was confirmed by the hospital doctors, who also detected hyperemia (a medical condition in which blood congests in part of the body) of the applicant's neck.
86. The applicant was handcuffed to a hospital bed in the corridor. On the next day he was transferred back to the detention facility, the doctors' objections notwithstanding.
87. On 17 January 2003 the Lipetsk Regional Court ordered the applicant's confinement to a psychiatric hospital. On 31 January 2003 he was transferred to the Lipetsk Regional psychiatric hospital.
88. On 28 April 2003 the Lipetsk Regional Court found the applicant guilty of several counts of aggravated theft and robbery, decided not to sentence him because of his mental incapacity and ordered his compulsory psychiatric treatment.
89. On 26 November 2003 the Supreme Court of the Russian Federation upheld the judgment on appeal.
90. On 25 March 2004 the Gryazi Town Court of the Lipetsk Region ordered that in-patient psychiatric treatment be replaced by out-patient psychiatric supervision. On 29 March 2004 the applicant was released from hospital.
91. On 1 July 2002 the applicant's mother asked the prosecutor's office of the Sovetskiy District of Lipetsk to initiate criminal proceedings against the escorts who had beaten the applicant and his co-defendants in the courthouse on 27 June 2002.
92. The prosecutor's office conducted an inquiry. Eight escorts, the applicant's mother, one of the applicant's co-defendants and several eyewitnesses were heard. The presiding judge refused to testify.
93. The applicant's co-defendant Mr Sh. testified that the defendants had refused to go into the courtroom because the applicant and another defendant were unwell and the escorts had refused to call a doctor. They had moreover asked to see their relatives. Once the relatives had been let into the courthouse the defendants had agreed to proceed to the courtroom. As they mounted the stairs they had seen that some of their relatives were absent, so they turned around with the intention of descending back into the basement. At that moment the escorts had started to hit them with rubber truncheons and had driven them into the courtroom.
94. The defendants' relatives all testified that the escorts had hit the applicant and his co-defendants, handcuffed in twos, while they were mounting the stairs.
95. The escorts submitted that after the defendants' refusal to go into the courtroom, the judge had ordered that they be brought in by force. The defendants had been handcuffed and ordered to proceed to the courtroom. On the stairs they had suddenly turned round and attacked the escorts. The escorts had used rubber truncheons against them. The defendants had been forced into the courtroom where the applicant had had an epileptic fit. An ambulance had been called and he had been taken to hospital.
96. On 15 July 2002 the prosecutor's office of the Sovetskiy District of Lipetsk refused to open criminal proceedings against the escorts. In his decision the prosecutor referred to the witness statements collected during the inquiry and found that the applicant and his co-defendants had not complied with the legitimate order of the escorts. He concluded that the force had been used by the escorts in compliance with the Police and Custody Acts. In any event, the applicant and his co-defendants had not received any injuries.
97. The applicant challenged the decision before a court. In particular, he submitted that, contrary to the prosecutor's assertions, he had sustained injuries and had been taken to hospital. He also argued that the inquiry had been incomplete, as many eyewitnesses had not been questioned.
98. On 22 September 2004 the Sovetskiy District Court of Lipetsk held that the prosecutor's decision had been lawful. It found that the inquiry had been adequate as it had allowed the prosecutor to collect the necessary evidence and to make a reasoned decision.
99. On 19 October 2004 the Lipetsk Regional Court upheld the decision on appeal.
100. Abuse of office associated with the use of violence and weapons and entailing serious consequences carries a punishment of three to ten years' imprisonment and a prohibition on occupying certain positions for up to three years (Article 286 § 3 (a,b,c) of the Criminal Code).
101. Until 1 July 2002 the investigation of criminal offences was governed by the RSFSR Code of Criminal Procedure of 27 October 1960 (the “old CCrP”). It established that a criminal investigation could be initiated by an investigator on a complaint by an individual or on the investigative authorities' own initiative, where there were reasons to believe that a crime had been committed (Articles 108 and 125). A prosecutor was responsible for overall supervision of the investigation and could order specific investigative actions, transfer the case from one investigator to another or order an additional investigation (Articles 210 and 211). If there were no grounds for initiating or continuing a criminal investigation, the prosecutor or investigator issued a reasoned decision to that effect which had to be served on the interested party. The decision was amenable to appeal to a higher-ranking prosecutor or to a court of general jurisdiction (Articles 113 and 209).
102. The Code of Criminal Procedure of the Russian Federation in force since 1 July 2002 (Law no. 174-FZ of 18 December 2001, the “CCrP”), establishes that a criminal investigation may be initiated by an investigator or prosecutor upon the complaint of an individual (Articles 140 and 146). Within three days of receiving such complaint, the investigator or prosecutor must carry out a preliminary inquiry and take one of the following decisions: (1) to open criminal proceedings if there are reasons to believe that a crime has been committed; (2) to refuse to open criminal proceedings if the inquiry reveals that there are no grounds to initiate a criminal investigation; or (3) to refer the complaint to the competent investigative authority. The complainant must be notified of any decision taken. The refusal to open criminal proceedings is amenable to appeal to a higher-ranking prosecutor or a court of general jurisdiction (Articles 144, 145 and 148). A prosecutor is responsible for overall supervision of the investigation (Article 37). He can order specific investigative actions, transfer the case from one investigator to another or order an additional investigation. Article 125 of the CCrP provides for judicial review of decisions by investigators and prosecutors that might infringe the constitutional rights of participants in proceedings or prevent access to a court.
103. Article 1064 § 1 of the Civil Code of the Russian Federation provides that damage caused to the person or property of a citizen must be fully compensated for by the tortfeasor. Pursuant to Article 1069, a State agency or a State official is liable towards a citizen for damage caused by their unlawful actions or failure to act. Such damage is to be compensated for at the expense of the federal or regional treasury. Articles 151 and 10991101 of the Civil Code provide for compensation for nonpecuniary damage. Article 1099 states, in particular, that non-pecuniary damage must be compensated for irrespective of any award for pecuniary damage.
104. The Police Act (no. 1026-1 of 18 April 1991) provides that Police officers are only entitled to use physical force, special means and firearms in the cases and within the procedure established by the Police Act; staff members of police facilities designated for temporary detention of suspects and accused persons may only use such force and special means in cases and within the procedure established by the Custody Act. A police officer must warn of his intention to use physical force, special equipment or a weapon and give the person concerned sufficient time to comply with his order, except in cases where the delay in using physical force, special equipment or a weapon creates an immediate danger for the life and health of citizens and police officers, is likely to cause other serious consequences or where the warning is impossible or impracticable in the circumstances. Police officers must endeavour to minimise the damage caused by the use of physical force, special equipment or a weapon, to the extent possible depending on the nature and seriousness of the offence, the dangerousness of the person who has committed it and the degree of resistance offered. Police officers must also ensure that individuals who have been injured as a result of the use of physical force, special equipment or a weapon receive medical assistance (section 12).
105. Police officers may use physical force, including martial arts, to stop a criminal or administrative offence being committed, arrest persons who have committed a criminal or administrative offence or overcome resistance to a lawful order, if non-violent methods are insufficient to ensure discharge of the police duties (section 13)
106. Sections 14 and 15 of the Police Act lay down an exhaustive list of cases when special means, including rubber truncheons, handcuffs and firearms, may be used. In particular, rubber truncheons may be used to repel an attack on civilians or police officers, to overcome resistance offered to a police officer and to repress mass disorder and put an end to collective actions disrupting the operation of transport, means of communication and legal entities. Handcuffs may be used only to overcome resistance to a police officer, to arrest an individual caught while committing a criminal offence against life, health or property and if he is attempting to escape, and to bring arrestees to police stations as well as to transport them and protect them if their behaviour allows the conclusion that they are liable to escape, cause damage to themselves or other individuals or offer resistance to police officers.
107. The Custody Act (no. 103-FZ of 15 July 1995) provides that physical force may by used against a suspect or an accused to prevent commission of an offence or to overcome resistance to lawful orders, if those aims cannot be attained by non-violent methods (section 44).
108. Rubber truncheons and handcuffs may be used in the following cases:
- to repel an attack on a staff member of a detention facility or on other persons;
- to repress mass disorder or put an end to collective violations of the detention rules and regulations;
- to put an end to a refusal to comply with lawful orders of the facility's administration and warders;
- to release hostages and liberate buildings, rooms and vehicles taken over by a detainee;
- to prevent an escape;
- to prevent a detainee from hurting himself (section 45).
VIOLATED_ARTICLES: 3
